BrKMAN, J.:
The order requiring the disclosure of the residence and address of the plaintiff was made in the reasonable exercise of the discretion and power of the court. The moving affidavit of the defendant disclosed facts tending to show that the action was being prosecuted without the knowledge or desire of the plaintiff, and in that view alone it was proper enough to afford an opportunity for his examination. Besides this, it was the right of the defendant to examine the plaintiff before trial, and to that end to be •informed of his whereabouts.
The order must be affirmed, with costs and disbursements, and it follows that the other order appealed from must take the same • course.
Baekard, P. J., concurred; Gilbert, J., not sitting.
Order directing statement of plaintiff’s residence, etc., affirmed, with costs and disbursements.
Order refusing to set aside order directing statement of plaintiff’s residence, etc., affirmed, with costs and disbursements-